Case 2:17-cv-08929-AG-AGR Document 151 Filed 08/27/20 Page 1 of 5 Page ID #:2508
                                                                           RECEIVED
                                                                   CLERK, U.S. DISTRICT COURT


                                                                          8/27/20

                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                          MAT
                                                                   BY: ___________________ DEPUTY



                    NOTE: This disposition is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                             ______________________

                STEVE NEVILLE, SUBSTRUCTURE SUPPORT,
                        INC., TDP SUPPORT, INC.,
                            Plaintiffs-Appellants

                                        v.

                ALDRIDGE CONSTRUCTION, INC., HENSEL
               PHELPS CONSTRUCTION CO., M-PILE SALES,
                   LLC, MAGCO DRILLING, INC., MATT
              CONSTRUCTION CORP., SHORING ENGINEERS,
                STRUCTURAL SHOTCRETE SYSTEMS, INC.,
                ALDRIDGE ELECTRIC, INC., FOUNDATION
              CONSTRUCTORS, INC., FOUNDATION PILE, INC.,
                     GONSALVES & SANTUCCI, INC.,
                           Defendants-Appellees
                          ______________________

                                   2020-1176
                             ______________________

                Appeal from the United States District Court for the
             Central District of California in No. 2:17-cv-08929-AG-
             AGR, Judge Andrew J. Guilford.
                              ______________________

                            Decided: August 27, 2020
                            ______________________

                JOEL KAUTH, KPPB LLP, Anaheim, CA, for plaintiffs-
             appellants. Also represented by MARK YEH.
Case 2:17-cv-08929-AG-AGR Document 151 Filed 08/27/20 Page 2 of 5 Page ID #:2509




             2                   NEVILLE   v. ALDRIDGE CONSTRUCTION, INC.




                 TYSON K. HOTTINGER, Maschoff Brennan, Irvine, CA,
             for defendants-appellees. Also represented by JARED J.
             BRAITHWAITE, Salt Lake City, UT; ROBERT PARRISH
             FREEMAN, JR., Park City, UT.
                             ______________________

                 Before LOURIE, O’MALLEY, and CHEN, Circuit Judges.
             CHEN, Circuit Judge.
                  Plaintiff-appellants Steve Neville, Substructure Sup-
             port, Inc., and TDP Support, Inc. (collectively, “Substruc-
             ture”) appeal the district court’s ruling on summary
             judgment that certain accused products of Aldridge Con-
             struction, Inc. et al. (“Aldridge”) do not infringe claims 1–
             4, 6–11, 14–19, 22–27, 29, and 32–33 of U.S. Patent No.
             7,914,236 and claims 1–16, 19–22, 25–28, 31–32, 34–37,
             and 39 of U.S. Patent No. 9,284,708. This appeal involves
             the same asserted patents and disputed claim terms as its
             companion appeal in Neville v. Foundation Constructors,
             Inc., No. 20-1132 (Fed. Cir. August 27, 2020), in which we
             affirm the district court’s noninfringement ruling of sum-
             mary judgment based on its construction of an “end plate
             having a substantially flat surface” and a “protrusion ex-
             tending outwardly from the end plate.” We likewise affirm
             here.
                                     DISCUSSION
                 “For much the same reasons provided in the [district
             court’s] summary judgment order in the Foundation case,”
             the district court here granted summary judgment of non-
             infringement against accused foundation piles having “M-
             pile” tips. 1 J.A. 12; see also Neville v. Foundation


                  1  The M-pile tips are manufactured by casting or
             welding; we refer only to the products manufactured by
             casting, as the welded versions are not at issue on appeal.
Case 2:17-cv-08929-AG-AGR Document 151 Filed 08/27/20 Page 3 of 5 Page ID #:2510




             NEVILLE   v. ALDRIDGE CONSTRUCTION, INC.                   3



             Constructors, Inc., No. EDCV 17-02507 AG (AGRx), 2019
             WL 6894522, at *6–7 (C.D. Cal. Aug. 19, 2019). Substruc-
             ture appeals the district court’s ruling that certain accused
             foundation piles with “M-pile” tips do not infringe the as-
             serted claims because the M-pile tip lacks an “end plate
             having a substantially flat surface” and a “protrusion ex-
             tending outwardly from the end plate.” J.A. 12–14.
                 For the reasons set forth in our Foundation opinion,
             the district correctly construed an “end plate having a sub-
             stantially flat surface” as referring to an exterior-facing
             surface, id. at 12, and a “protrusion extending outwardly
             from the end plate” as not encompassing a “single, coni-
             cally-shaped piece” for which “there is not a demarcation of
             where an ‘end plate’ should end and the ‘protrusion’ should
             begin.’” Id. at 13; Foundation, No. 20-1132, slip op. at 8–
             12 (Fed. Cir. August 27, 2020).
                 Substructure maintains that its expert’s testimony al-
             leging that portions of the M-pile tip matched the claimed
             “end plate” and “protrusion” elements was sufficient to
             raise a genuine issue of material fact. We disagree. Sub-
             structure’s expert, Dr. Decker, provided the following an-
             notated photographs illustrating what he contended was
             the claimed “end plate” and “protrusion”:
Case 2:17-cv-08929-AG-AGR Document 151 Filed 08/27/20 Page 4 of 5 Page ID #:2511




             4                    NEVILLE   v. ALDRIDGE CONSTRUCTION, INC.




             J.A. 718, 734. As apparent from Dr. Decker’s annotated
             photographs, the alleged “end plate” does not have any ex-
             terior-facing surface that is “substantially flat.” To the ex-
             tent that Substructure argues that the annotated “end
             plate” contains a flat surface facing the interior of the pile
             tip, that infringement theory is incompatible with the dis-
             trict court’s construction. Nor does Dr. Decker’s labeling of
             a region of the pile tip as a “protrusion” create a material
             dispute where, as the district court correctly noted, the
             “single, conically-shaped piece” cannot be differentiated
             into an end plate and a protrusion from that end plate. J.A.
             13. Thus, we agree with the district court that “Plaintiffs
             cannot satisfy their burden of showing that the cast M-Pile
             tips have an ‘end plate’ with a ‘substantially flat surface’ or
             an ‘end plate’ with a ‘protrusion.’” Id.
                                     CONCLUSION
                We have considered Substructure’s remaining argu-
             ments and find them unpersuasive. For the reasons stated
             above, we affirm the district court’s claim constructions
Case 2:17-cv-08929-AG-AGR Document 151 Filed 08/27/20 Page 5 of 5 Page ID #:2512




             NEVILLE   v. ALDRIDGE CONSTRUCTION, INC.             5



             and ruling at summary judgment of noninfringement as to
             the accused products containing the M-pile pile tip.
                                     AFFIRMED
